DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 1, please spelling out the word “TFT substrate”.  Does applicant mean “TFT” is “thin film transistor “?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. 2015/0103500) in view of Zhang et al. (U.S. Patent 10,665,151) both references cited by the applicant.
As to claim 19, Bae discloses a thin-film transistor (TFT) substrate (112) configured to be connected to a wiring substrate (122), the TFT substrate comprising:
first terminals (IPD-110) arranged in a first direction (A1); and

a terminal area (MA) is an area where the first terminals (IPD110) are formed,
the wiring substrate (122) is configured to be connected to the first terminals (IPD110) and the first mark (AM10),
each of the first terminals (IPD 10) includes an inclination (PG1-PG4) with respect to a second direction (A2) intersecting the first direction (A1),
the inclination of the first terminals (IPD110) increases from a center position (RPD) of the terminal area (MA) in the first direction to an edge of the TFT substrate and with distance from the center position in the first direction,
the first mark (AM10) is located between the edge of the TFT substrate and the terminal area.
Bae does not specifically disclose the first mark includes a pair of second terminals, each of the second terminals includes a convex portion, the convex portions of the second terminals face each other in an area between the pair of the second terminals, and each of the second terminals includes an inclination with respect to the second direction.
Zhang teaches the first mark (22) includes a pair of second terminals (22a, 22b), each of the second terminals includes a convex portion, the convex portions of the second terminals (21) face each other in an area between the pair of the second terminals, and each of the second terminals includes an inclination with respect to the second direction.

Regarding claim 20, Bae as modified by Zhang discloses the wiring substrate (122) includes third to sixth terminals (OPD 120), and
when the wiring substrate (120) is connected to the TFT substrate (110),
each of sixth terminals (PG1) is connected to the respective first terminal (11),
the third terminal (PG2) is connected to one of the pair of second terminals,
the fourth terminal (PG4) is connected to the other of the pair of second terminals, the fifth terminal (PG2 or PG4 not connected to the AM10) overlaps a gap between the pair of the convex portions, and the fifth terminal is not connected to the first mark.
Regarding claim 25, Bae as modified by Zhang discloses a gap between adjacent first terminals (PG1, PG3) is substantially constant m the terminal area, and a gap between the pair of the convex portions (PG2, Pg4) is larger than the gap between adjacent first terminals.
Regarding claims 26-27, Bae as modified by Zhang discloses a first width of a first terminal of the first terminals (PG1 or PG3) nearer the center of the terminal area is different from a second width of a first terminal of the first terminals (PG2 or PG4) nearer the first mark, and the second width is greater than the first width, see figure 14B.


Allowable Subject Matter
Claims 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN T DINH/Primary Examiner, Art Unit 2848